Citation Nr: 0032790	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-19 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to nonservice-connected pension benefits, to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321(b)(2).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to May 
1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the RO.  

While the veteran had initially appealed additional issues 
decided in the July 1999 rating action, he informed VA in an 
April 2000 statement that he no longer wished to continue 
with those claims.  



REMAND

In the instant case, the most recent VA examination of the 
veteran was undertaken in January 1999.  However, the 
examination did not fully evaluate the nature and severity of 
all of the veteran's disabilities, including his recently 
demonstrated diabetes mellitus.  Accordingly, the Board finds 
that a thorough and contemporaneous examination would 
materially assist in the adjudication of the veteran's claim.  

Prior to any evaluation, the RO should seek to associate with 
the claims file copies of any pertinent records of treatment 
or evaluation.  Along these lines, the Board notes that the 
veteran has apparently filed for disability benefits through 
the Social Security Administration (SSA).  There are, 
however, no records on file pertaining to such a claim.  The 
Court has made it abundantly clear that the records 
concerning awards of Social Security disability benefits are 
relevant and must be obtained.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  The RO should contact the SSA and attempt 
to obtain copies of any records regarding a decision granting 
benefits as well as any medical evidence used in reaching 
that decision.  

Finally, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, these issues are remanded to 
the RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claim for 
nonservice connected pension benefits. 
The RO should take appropriate steps to 
contact the veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his claimed disabilities 
since 1999.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured 
and associate them with the claims 
folder.  The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
obtain updated employment information.  
This should include determining whether 
he has applied for or is currently 
receiving Social Security benefits.  If 
the veteran is receiving benefits from 
the SSA, the RO should contact SSA in 
order to obtain the records pertinent to 
the appellant's claim for benefits as 
well as the medical records relied upon 
concerning that claim.  

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current nature and severity of his 
claimed disabilities.  All indicated 
tests as well as any indicated specialist 
examinations must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested studies.  The examiner in this 
regard should elicit from the veteran and 
record a full medical history.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to the 
degree of industrial inadaptability 
caused by the various disabilities.  A 
complete rationale for any opinion 
expressed must be provided.  

4.  Prior to reviewing the veteran's 
claim for nonservice connected pension 
benefits, the RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Upon completion of the development 
requested by the Board and after 
undertaking any additional development 
deemed appropriate, each disability 
should be assigned a rating.  The Board 
notes that the rating schedule criteria 
for evaluating hemic/lymphatic disorders, 
fibromyalgia, metabolic disorders, 
infectious diseases/immune disorders, 
respiratory disorders, mental disorders, 
muscle injuries, cardiovascular 
disorders, and hearing impairment were 
amended in recent years; consequently, 
where applicable, the RO should consider 
the Court's holding in Karnas, supra, 
("where the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to the appellant 
generally applies").  The evaluations 
assigned for the veteran's disabilities 
which can be considered for pension 
purposes should then be combined under 
the combined rating tables of the Rating 
Schedule.  38 C.F.R. § 4.25 (2000).  The 
RO should also consider the "average 
person" test provided under 38 U.S.C.A. § 
1502(a)(1) (West 1991 & Supp. 2000) and 
38 C.F.R. § 4.15 (2000).  Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Brown 
v. Derwinski, 2 Vet. App. 444 (1992).  

6.  Then. if the veteran's claim for 
nonservice-connected pension benefits 
remains denied, the RO should consider 
whether both the percentage requirements 
under 38 C.F.R. § 4.16 (2000) and the 
permanency requirements under 38 C.F.R. § 
4.17 (2000) are met, and if so, whether 
the veteran is unemployable as a result 
of "lifetime" disabilities.  Brown, 
supra.  
 
7.  If the veteran's claim for 
nonservice-connected pension benefits 
still remains denied and the veteran is 
found not to meet the percentage 
requirements under 38 C.F.R. § 4.16, the 
RO should consider whether the veteran's 
disabilities nevertheless warrants 
consideration of the criteria for a 
determination of his being "unemployable" 
under the provisions of 38 C.F.R. § 
3.321(b)(2) (2000).  

8.  Finally, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
contains the criteria of the Rating 
Schedule under which each of the 
veteran's disabilities has been 
evaluated, as well as an explanation of 
the criteria of the "average person" 
standard and the "unemployability" 
standard, and should be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


